Citation Nr: 1011624	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has restated the claim above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder to include PTSD.  He contends 
that he has PTSD and that it was caused by his active 
service.

The claims file contains an indication that there are 
treatment records outstanding.  During a private 
psychological evaluation in September 2007, an August 2007 
examination was noted as was psychiatric treatment but 
numerous other doctors.  Records for this treatment have not 
been associated with the claims file.  The Board notes that 
VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  As there is an 
indication further records exist, the claim must be remanded 
for further development.  On remand the Veteran should be 
asked to identify any additionally records of treatment for 
any psychiatric condition.

Additionally, the Veteran indicated that he had a claim 
pending for Social Security Administration (SSA) disability 
benefits.  These records have not been associated with the 
file.  VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  As there is an indication the Veteran has a claim 
pending for SSA benefits, VA has a responsibility to obtain 
any records and associate them with the file.  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his psychiatric disorder.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran was diagnosed with PTSD in September 2007.  There 
is an indication he has sought other psychiatric treatment. 
He reports seeing a friend die in Saudi Arabia and 
experiencing numerous scud attacks.  He also stated that he 
drove past burned vehicles with skeletons in them.  As the 
Veteran has been diagnosed with PTSD, and because there is an 
indication that his PTSD is related to service, an 
examination must be provided to determine the nature, extent, 
and onset of any psychiatric disorder found to be present.  
Further, The Veteran should be afforded the opportunity to 
identify and submit any additional evidence or information he 
has regarding his claimed in-service stressors.  If any 
additional evidence is identified or obtained, VA should 
incorporate it into the Veteran's claims file.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claims for service connection for a 
psychiatric condition.  Attempt to obtain 
and associate with the claims folder any 
treatment records identified by the 
Veteran following the receipt of any 
necessary authorizations from the Veteran. 
 
2.  Obtain the administrative and medical 
records relating to the Veteran's Social 
Security Administration disability 
compensation benefits claim, and associate 
them with his claims file. 
 
3.  The AMC should contact the Veteran and 
ask him to provide as specific information 
as possible regarding his in-service 
stressors.  Specifically, he should 
provide dates, his military unit(s) and 
duty assignment(s), pertinent locations, 
and the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of such a stressor(s).

4.  Based on information in the Veteran's 
statements and in the materials in the 
claims file, the AMC should ask the United 
States Army and Joint Services Records 
Research Center (JSRRC) to provide 
information to corroborate his in-service 
stressors.  The JSRRC's response should be 
included in the claims folder.  If the 
JSRRC is not asked for stressor 
verification, the reason(s) for not asking 
for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
Veteran's claims folder 

5.  After completion of the above, arrange 
for the Veteran to undergo a psychiatric 
examination to determine the nature, 
extent, onset, and severity of any 
psychiatric disorders found to be present.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.   
 
The examiner should opine as to whether it 
is at least as likely as not that any 
psychiatric disorder found is related to 
or had its onset during service.   
 
If the examiner finds that the Veteran has 
PTSD, he/she should specifically state 
which verified stressor(s) were found 
sufficient to support this diagnosis.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report. 
 
6.  After completion of the foregoing, the 
AMC should again review this claim.  If 
any determination remains adverse, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


